 


 HR 5085 ENR: Emergency Repatriation Assistance for Returning Americans Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 5085 
 
AN ACT 
To amend section 1113 of the Social Security Act to provide authority for increased payments for temporary assistance to United States citizens returned from foreign countries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Repatriation Assistance for Returning Americans Act. 2.Increase in aggregate payments (a)In generalSection 1113(d) of the Social Security Act (42 U.S.C. 1313(d)) is amended by striking fiscal year 2020, the total amount of such assistance provided during such fiscal year shall not exceed $10,000,000 and inserting fiscal years 2021 and 2022, the total amount of such assistance provided during each such fiscal year shall not exceed $10,000,000.  
(b)Emergency designation 
(1)In generalThe amounts provided by the amendment made by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (2)Designation in SenateIn the Senate, this section and the amendment made by this section are designated as an emergency requirement pursuant to section 4001(a)(1) of S. Con. Res. 14 (117th Congress), the concurrent resolution on the budget for fiscal year 2022.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
